DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
Applicant’s amendments to the claims and arguments filed on December 8, 2020 have been received and entered. Claim 90 has been amended, while claim 91, 93 and 94 have been canceled.  Claims 60-67 and 90, 92, 95-98 and 99 are pending in the application. 
Election/Restrictions
Applicant’s election without traverse of claims 90-92 (group II) in the reply filed on February 23, 2018 was acknowledged. Applicant’s election of neuronal cell and Parkinson’s disease as species for differentiated cells and disease type in the reply filed on February 23, 2018 was acknowledged. Upon further consideration election of species requirement between different species of differentiated cells and disease type were withdrawn and all the non-elected species were rejoined with the elected species. 
Claims 60-67 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2018.
Claims 90, 92, 95-98 and 99 are under consideration. 

Maintained-Claim Rejections - 35 USC § 112-in modified form 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the invention:
 Claims are directed to a method of administering neuronal cells a subject in need thereof, said method comprising administering  neuronal cells derived from parthogenetically activating human oocyte to the subject in need thereof. Dependent claims limits the subject is human and present with Parkinson’s disease and differentiated neuronal cells express one or more markers selected from the group consisting of neuro-filiment 68, NCAM, beta III-tubulin, GFAP, alpha-actinin, desmin, PECAM-1, VE-Cadherin, alpha-fetoprotein, or a combination thereof. 


Breadth of the claims:
  The breadth of the claims embrace (e) culturing the cells of ICM on a layer of human feeder cells under high O2 tension and (f) differentiating the cell from (e) into neuronal cell and (g) administering the neuronal cells to the subject. The claims as written administer uncharacterized neuronal cells via any route to a human subject in need thereof, wherein said cells are derived from parthenogenetically activated oocyte from a human donor. The claims as written encompass autologous, allogenic or xenogeneic transplantation of neuronal cells. It is noted that although instant claims are directed to a method of administering human neuronal cells to a subject in need thereof, they have been analyzed for their intended effect on treating specific diseases treatable by transplantation of such human neural cells that includes Parkinson's disease, Alzheimer's disease, ALS and cerebral palsy, among others (see para. 137 of the published application). In view of foregoing, it is apparent that only intended use of administering neuronal cells to subject in need thereof is to treat plurality of different neurological disorder. Dependent claim limit the subject that present a disease that includes a Parkinson’s disease.  The disclosure provided by the applicant, in view of prior art, must encompass a wide area of knowledge to a reasonably comprehensive extent. In other word each of these, aspect must be shown to a reasonable extent so that one of the ordinary skills in the art would be able to practice the invention without any undue burden being on such Artisan.
Guidance of the Specification and the Existence of Working Examples:
The specification provides a general description of certain conditions that are optimal for parthenogenically activating human oocytes. The specification describes a method of producing human stem cells by parthenogenetically activating an oocyte, where activation includes contacting the oocyte with an ionophore at high oxygen (O2) tension and contacting the oocyte with a serine-threonine kinase inhibitor under low O2 tension, cultivating the activated oocyte at low O2 tension until blastocyst formation, transferring the blastocyst to a layer of feeder cells, and culturing the transferred blastocyst under high O2 tension, mechanically isolating an inner cell mass (ICM) from trophectoderm of the blastocyst, and culturing the cells of the ICM on a layer of feeder cells, where culturing the ICM cells is carried out under high O.sub.2 tension  an invitation to one of skill in the art without disclosing any specifics as to how to administer to any subject in need thereof the composition comprising any differentiated cells derived from any stem cell obtained from a parthenogenetically activated oocyte from a human donor to treat broad class of disease of different etiology and pathology to make and use the invention, without reasonable expectation of success.  
 State of the Art and Predictability of the Art:  
The state of the art recognizes at the time of filing several issues concerning differentiated cell-based therapies where the differentiated cells were hES cell-derived HES cell lines undergo indefinite culture and demonstrate a normal karyotype after 2 years in culture, but the hES cells may lack genetic stability in long-term culture (Wobus, Physiol Rev 85: 635–678, 2005, page 660, col. 1, para. 2). Therefore, any differentiated cell produced from a genetically instable hES cell will also be genetically instable and not enabling to make and use the invention, without reasonable expectation of success. It is further known in art that hES cells form teratoma in immunosuppressed mice. Therefore, hES cell-derived differentiated cells also form teratoma most likely because of hES cell contaminants (Wobus,page 660, col. 2, para2 ). Wobus states “although the data presented so far illustrate the capacity of both mouse and human ES cells to differentiate into therapeutically useful cell types, it is still unclear whether hES-derived progeny would function normally in the body especially with respect to long-term functionality (see page 664, col. 2, para. 1). Banin et al (Stem cells 2006, 24, 246-257) reported while hES stem cell-derived neural precursor cells exhibited neurite growth and synaptophysin expression, the optic nerve showed very few long processes and no fully formed photoreceptors (Banin, page 255, col. 1, para. 1-2). With respect to neurodegenerative diseases, contamination of ES cell-derived dopaminergic cell preparations with serotonergic or GABAergic neurons might yield unpredictable results (Goldman et al Phil. Trans. R. Soc. B (2006) 361, 1463–1475, page 1467, col. 1, and para. 2). Additionally, implanted primate and human ES cell-derived neurons lack long-term survival and phenotypic stability in models of experimental Parkinson’s disease. (Goldman, page 1467, col. 1, para. 2). Goldman continue to teach “any ES cells that might have escaped in vitro differentiation have the potential for undifferentiated expansion, potentially yielding teratomas or their derivative tumors after implantation….No long-term survival studies have yet been reported that would allow one to adequately assess the neoplastic potential of human ES cell grafts over time (see page 1467, col. 1, para. 2). At the time filing, the art failed to teach methods to produce these neurons in vitro. ES cell-derived motor neurons need to be delivered to multiple sites so they could migrate and undergo specific in situ differentiation (Goldman, page 1470, col. 1). However, such motor neurons do not in vitro differentiation have the potential for undifferentiated expansion, potentially yielding teratomas or their derivative tumors after implantation85. It is relevant to not that Goldman discloses that there is no long-term survival studies reported that would allow one to adequately assess the neoplastic potential of human ES cell grafts over time (see page 866, col. 1, para. 3). While these references demonstrate significant progress towards the in vitro differentiation of hES cells, along with some in vivo data showing the hES cell-derived differentiated cell retains or obtains associated function, there is no evidence that parthenogenetic hES cell -derived differentiated cells as broadly claimed retain function when implanted in vivo. In the instant case, neither instant specification nor prior art provide the fate of differentiated neuronal cells derived from parthenogenetic hES cell following administration of said neuronal cells in a subject in need thereof.. Thus, the references discussed in the body of the rejection provided evidence that ES cell-derived differentiated cell as therapeutic agents would not have been regarded as enabled at the time of filing for the breadth encompassed and one of ordinary skill in the art would have to determine the condition, route, condition to test differentiated neural cell derived from parthenogenetic hES cell, administering neuronal cells derived from parthenogenetic hES cell intended for  treating plurality of different disease of different etiology and pathology to make and use the invention. Such guessing would require extensive and undue experimentation, without reasonable expectation of success. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970. 
The claimed invention as recited encompass autologous, allogeneic as well as xenogeneic transplantation, however, these transplantation methods are not routine. For example, Fred Gage 
Although the potential advantages of xenotransplantation generate enthusiasm, these advantages must be weighed against what may seem to be the daunting hurdles to the clinical application of xenotransplantation. These hurdles include the immune response of the recipient to the transplant, the physiologic limitations of the transplant, infection, and ethical concerns". In summary at the time of the invention, the art of xenotransplantation was unpredictable and the specification does not provide any guidance how to address the issues of unpredictability in xenotransplantation of cells. It is emphasized that the specification does not provide any guidance as to how would the transplantation of any stem cells would have been carried out. 
The breadth of claims 90, 95-99 encompass administering human neuronal cells in a subject in need thereof. It is of interest to note the claims read on treatment of any human disease by administration of any neural cells expressing any and all different combination of known and dopamine producing neurons in vivo or reversing functional defects. See page 250 in the paragraph bridging columns 1-2. Bjorklund et al (Nature Neuroscience, 2000, 3(6): 537-544) reviewed the state of the art of cell replacement therapies. Bjorklund et al cautioned that while preliminary evidence is encouraging “development of radical new treatments such as cell transplantation is possible only through close interaction between well-designed clinical trials and animal experiments designed to clarify issues raised by observations in patients. This means that progress towards clinical trials must be made carefully and that human trials should not be undertaken until there is convincing preclinical data, that is, experimental data demonstrating not only functional efficacy in relevant animal models, but also a defined biological mechanism for the proposed therapeutic effect”. See page 541 at column 3. The cautionary language of Bjorklund served to further characterize cell transplantation therapy as preliminary, undeveloped, and unpredictable. With regard to use of multipotent stem cells Bjorklund et al discussed that although such “might become an unlimited and self-renewing source of material for transplantation, the problems involved in turning them into the desired cell types are not trivial”. See page 542, in column 3, in the first full paragraph. Bjorklund et al further discussed that it is not yet known “to what extent immature progenitors can be made to replace lost neurons and restore functional connectivity in the adult mammalian brain. The use of immature progenitors for repair may require that cells are predifferentiated in vitro toward the desired fate. Whether this is a realistic option depends on the difficulties in reproducing the timing and sequence of extrinsic signaling, the number of steps through which a progenitor cell has to pass, and the requirements for the cells to be functional in vivo. Indeed, the cells may have to be genetically engineered to induce their differentiation toward specific lineages and, most likely, they will have to be tailored individually for each type of application.” See page 543, in column 1, in the second full paragraph. Bjorklund et al concluded by stating “given time and effort, stem cell technology holds the promise to turn cell therapy from a highly experimental procedure into a clinically useful treatment" and “not to promise too much too early”. Taken together the teachings of Larsson et al and Bjorklund et al have characterized cell replacement therapies for human brain damage/disorders as preliminary and highly undeveloped and unpredictable. Moreover, the specification however, has failed to report whether or not the “differentiated” neuron or cholinergic motor neurons originating from parthenogenetically activated oocyte from a human donor were functional in vivo. Accordingly, unpredictable nature of the state of the art of cell grafts for treatment of disease, particularly human disease, has not been overcome given the limited guidance provided by the specification.  
Thus, the references discussed here provided evidence that ES cell-derived differentiated cell as therapeutic agents would not have been regarded as enabled at the time of filing for the breadth encompassed and one of ordinary skill in the art would have to determine the condition, route, condition to test differentiated neuronal cell derived from parthenogenetic hES cell in treating plurality of different neurological disease of different etiology and pathology to make and use the invention, without reasonable expectation of success. Such guessing would require extensive and undue experimentation, without reasonable expectation of success. Applicant should note that “case law requires that the disclosure of an application shall In re Gardner 166 USPQ 138 (CCPA) 1970. 
	In conclusion, in view of breadth of the claims and absence of a showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the claimed inventions as supported by the observations in the art record. 
Response to arguments
Applicants disagree with the rejection arguing t is well known that to satisfy the enablement requirement of 35 U.S.C. §112, first paragraph, the specification must teach one of skill in the art to make and use the invention without undue experimentation. See, Atlas Powder Co. v. E.I. DuPont de Nemours, 750 F.2d 1569,224 USPQ 409 (1984). This sufficient disclosure, either through illustrative examples or terminology, teaches one of skill in the art how to make and how to use the claimed subject matter without undue experimentation. This clause does not require "a specific example of everything within the scope of a broad claim." In re Anderson, 176 USPQ 331, at 333 (CCPA 1973), emphasis in original. Rather, the requirements of §112, first paragraph. Applicants submit that as currently amended, the claims provide a method of producing parthenogenetic stem cells, differentiating the parthenogenetic stem cells into neuronal cells and administering the neuronal cells to the subject that has Parkinson’s disease. The specification provides support for generating neuronal cells from oocytes using parthenogenic methods as well as an example for the administration of neuronal cells to a subject and extensive details regarding the generation of the stem cells. Specifically, the instant application discloses the detailed methodology for the production of parthenogenetic stem cells (see Example 1). The application further discloses the characterization of the stem cells. Additionally, the instant application cites references that disclose detailed protocols for the differentiation of stem cells into neuronal cells and neural cell lines for the treatment of diseases such as Parkinson’s disease (see paragraphs [0135-[0136]). As such, Applicants assert that the specification provides at least one method of making and using the invention that bears a reasonable correlation to the entire scope of the claims. Applicants argue that the specification provide support to enable one of skill in the art to make and use the invention without undue experimentation, provides references to methods known in the art to ensure proper making and using of the invention, and provides methods to overcome the unpredictability that was 
In response, as stated in pervious office action, it is relevant to note that instant enablement rejection is maintained by analyzing the specification in direct accordance to the factors outlines in In re Wands. The previous office action explicitly focused on these factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make use of the claimed invention without undue experimentation. The office action provided specific findings of fact, supported by the evidence that showed missing information about one or more essential parts or relationships between administrations of neuronal cells and resulting outcome (effect in a subject in need thereof) which one skilled in the art could not develop without undue experimentation. The breadth of the claims embrace (e) culturing the cells of ICM on a layer of human feeder cells under high O2 tension and (f) differentiating the cell from (e) into neuronal cell and (g) administering the neuronal cells to the subject. The claims as written administer uncharacterized neuronal cells via any route to a subject in need thereof, wherein said cells are derived from parthenogenetically activated oocyte from a human donor. The claims as written encompass autologous, allogenic or xenogeneic transplantation of neuronal cells. The art teaches that xenografts of embryonic chicken brain were rapidly rejected from rat brain (Loseva Brain Research, 2001, 915: 125-132).  It is noted that although instant claims are directed to a method of administering human neuronal cells to a subject in need thereof, they have been analyzed for their intended effect on treating specific diseases treatable by transplantation of such human neural cells that includes Parkinson's disease, Alzheimer's disease, ALS and cerebral palsy, among others (see para. 137 of the published application). In view of teaching of the instant specification, it is apparent that the only intended purpose of administering neuronal cells to subject in need thereof is to treat plurality of different neurological disorder. Dependent claim limit the method, wherein the differentiated cells express one or more markers selected from the group consisting of neurofiliment 68, NCAM, beta III-tubulin, GFAP, alpha-actinin, desmin, PECAM-1, VE-Cadherin, alpha-fetoprotein, or a combination thereof. Thus, the claims as such embrace administering to a subject in need thereof of most of the complex neurological disorder known today by broadly administering via any route a population of uncharacterized differentiated neuronal cells with no known functional outcome (emphasis added). 
In response to applicant’s argument that instant specification discloses at least one method of making and using that bears a reasonable correlation to the entire scope of the claims, and all different combination of known (claim 99) and yet to be identified surface markers (claim 90). The specification has contemplated treating a patient with a neurological disorder by culturing such cells under differentiation conditions that produce neural cell lines. Specific diseases treatable by transplantation of such human neural cells include, by way of example, Parkinson's disease, Alzheimer's disease, ALS and cerebral palsy, among others. In the specific case of Parkinson's disease, it has been demonstrated that transplanted fetal brain neural cells make the proper connections with surrounding cells and produce dopamine (see para. 137). However, neither the specification nor any art of record provided any correlation between transplantation of neurons of the claimed invention with treatment of diseases, particularly human diseases, broadly embraced by the claims. The state of the art set forth that treatment of human diseases by transplantation of neural tissue is undeveloped and unpredictable as summarized by (Larsson et al (Scand. J. Immunol. 2000, 52: 249-256) who discusses limitations associated with allografting. A major limiting factor was the difficulty in obtaining sufficient numbers of embryonic neural cells at a given time-point. Apparently, this is important because low numbers of cells survived the transplantation process. Larsson et al further discussed the possibility of using neuronal stem cells as “future” sources of donor cells but reported that to date there are no examples of such cells developing into dopamine producing neurons in vivo or reversing functional defects. See page 250 in the paragraph bridging columns 1-2. Bjorklund et al (Nature Neuroscience, 2000, 3(6): 537-544) reviewed the state of the art of cell replacement therapies emphasize on experimental data demonstrating not only functional efficacy in relevant animal models, but also a defined biological mechanism for the proposed therapeutic effect”. See page 541 at column 3. The cautionary language of Bjorklund served to further characterize cell transplantation therapy as preliminary, undeveloped, and unpredictable. Taken together the teachings of Larsson et al and Bjorklund et al have characterized cell replacement therapies for human brain damage/disorders as preliminary and highly undeveloped and unpredictable. Moreover, the instant specification has failed to report whether or not the “differentiated” neuron were functional in vivo (emphasis added). Accordingly, unpredictable nature of the state of the art of cell grafts for treatment of disease, particularly human disease, has not been overcome given the limited guidance provided by the specification and therefore, one of skill in the art would have to perform undue experimentation to make use of the invention, without reasonable expectation of success. .
In response to applicant’s arguments that specification discloses neural cell line for the treatment of Parkinson’s disease (see para. 135 and 136 of the specification), it is noted prior art teaches low numbers of cells survive the transplantation process (see Larsson and Bjorklund). Doss et al. (J. Cell. Mol. Med. Vol 8, No 4, 2004 pp. 465-473) concludes “new methodologies and protocols should be developed for the derivation of every single cell lineage population of body tissues/organs. New strategies should be developed to harvest only the terminally differentiated phenotype of the cell or the phenotype of the cell which serves as nearly an ideal substitute to be used for CRT. This population of cells should be free from the tumourigenic population or from the population that may lead to severe complications during the post transplantation period (see page 4741, col. 1, para.1). In the instant case, neither specification nor prior art addressed any of the issues raised by Doss to practice the method as broadly claimed.  It is emphasized that applicant’s argument of disclosure showing that  the stem cells  could be successfully differentiated into neural cells do not provide evidence that resulting uncharacterized and/or unpurified  neural cells could be administered to a subject in need thereof of  different complex disorder such that it is engrafted at the target site and remains viable to make and use the invention.  It should be noted that rejection is based on specific issue of enablement related to neural cell transplantation intended for treating complex disorder and, unpredictability of transplantation for treating diseases as discussed supra. 
Examiner’s note: Should applicant amend claims to limit the method to producing human neuronal cells, instant rejection may be overcome, pending further consideration. Alternatively, applicant should consider providing evidence and/or declaration showing that the human neuronal cells obtained from step (f) of claim 90 remain viable and engrafted at target site following administration of said neuronal cells to make and use the invention. 
.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632